Case 1:19-cv-20052-FAM Document 7 Entered on FLSD Docket 02/06/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 1:19-cv-20052-FAM


 YESICA PERAZA,
            Plaintiff,
 v.

 PORTFOLIO RECOVERY ASSOCIATES, LLC,
 POLLACK & ROSEN P.A., JOSEPH F. ROSEN, ESQ.,
 DAVID MICHEAL KAMINSKI, ESQ.,
 MELANIE WASEMAN, ESQ.

                   Defendants.
                                                     /

                  PRPA DEFENDANTS’ MOTION TO EXTEND DEADLINE TO
                              RESPOND TO COMPLAINT

        Defendants, Pollack & Rosen P.A., Joseph F. Rosen, Esq., David Michael Kaminski, Esq.,

 and Melanie Waseman, Esq. (the “PRPA Defendants), by and through the undersigned counsel,

 and pursuant to the applicable Federal Rules of Civil Procedure, respectfully requests this

 Honorable Court enter an Order extending the PRPA Defendants’ deadline to respond to the

 Plaintiff’s Complaint, and in support thereof states as follows:

        1.        Plaintiff, acting pro-se, filed and served a fifteen (15) page complaint setting forth

 detailed factual recitals regarding failure to provide debt verifications when requested, among

 other alleged violations of the Fair Debt Collection Practices Act and Florida Consumer Collection

 Practices Act.

        2.        Due to a medical emergency that resulted in the hospitalization of PRPA’s in-house

 risk management contact, undersigned counsel was only today able to communicate with the

 relevant individuals at Pollack & Rosen P.A. regarding the allegations in the Plaintiff’s initial

 complaint and has not received the physical file relating to the facts alleged in the Complaint. A
Case 1:19-cv-20052-FAM Document 7 Entered on FLSD Docket 02/06/2019 Page 2 of 3



 review of the records is necessary to prepare an accurate response to the Plaintiff’s claims and to

 evaluate whether a Motion to Strike the Plaintiff’s claims as a sham is appropriate.

         3.     As a result, the undersigned respectfully requests the deadline to respond to the

 Plaintiff’s Complaint be continued to February 26, 2019 to allow sufficient time for a response to

 be prepared and filed with this Court.

         4.      This Motion is brought in good faith, is not for any dilatory purpose, and neither

 the parties nor the administration of justice will be prejudiced if the Court grants this Motion.

         WHEREFORE, the PRPA Defendants respectfully requests that this Honorable Court

 grant this motion and extend their deadline to respond to the Complaint in this matter to February

 26, 2019.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

         In accordance with Local Rule 7.1(a)(3), the undersigned counsel for the PRPA Defendants

 hereby certifies that he has attempted to confer with the Pro-Se Plaintiff via email (no telephone

 number has been provided) to resolve the issue presented in this Motion and states that as of the

 filing of this motion, no response was received from the Plaintiff.

         Dated: February 6, 2019
                Boca Raton, FL
                                                Respectfully submitted,

                                                SHENDELL & POLLOCK, P.L.
                                                Attorneys for the PRPA Defendants
                                                2700 North Military Trail - Suite 150
                                                Boca Raton, Florida 33431
                                                Phone: (561) 241-2323
                                                Fax: (561) 241-2330
                                                Email: Matt @shendellpollock.com

                                          By:   /s/ Matt Tornincasa
                                                MATT TORNINCASA, ESQ.
                                                Florida Bar No. 0057698
Case 1:19-cv-20052-FAM Document 7 Entered on FLSD Docket 02/06/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that I electronically filed the foregoing document with the
  Clerk of the Court using Florida Court’s E-Filing Portal which will forward notice of electronic
  filing to all counsel of record, and have also served the foregoing by US Mail to: Yesica Peraza,
  7950 NW 11th Street, Pembroke Pines, FL 33024, on this 6th day of February, 2019.


                                              By:     /s/ Matt Tornincasa
                                                      Matthew Tornincasa, Esq..
